             Case 1:19-cv-06640-VSB Document 14 Filed 09/27/19 Page 1 of 2




                                                                                        Sarah E. Bell, Esq.
                                                                                                        Counsel
                                                                                        Direct Tel: 212-326-0401
                                                                                       Direct Fax: 212-798-6912
                                                                                       sbell@pryorcashman.com




                                                             September 27, 2019

VIA ECF
Judge Vernon S. Broderick
United States District Court Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007


       Re:     Namel Norris v. 81 Pearl Street Venture LTD, et al,
               1:19-cv-06640 (VSB)


Dear Judge Broderick:

       We were just retained to represent defendant Louise Properties Inc. (“Louise Properties”) in
the above-captioned Americans With Disabilities Act matter. We write with the consent of counsel
for the Plaintiff and counsel for defendant 81 Pearl Street Venture LTD (“Pearl Street”)(both
defendants together, “Defendants”) to request an adjournment of both Defendants’ time to respond
to the Complaint for approximately 45 days (the longer period due to the intervening Jewish
holidays).

        The reasons for the request are that we were just this morning retained to represent Louise
Properties and request time to confer with our client, investigate the allegations in the Complaint,
confer with Mr. Kleinberg and confer with counsel for the Plaintiff concerning a potential early
resolution. We understand that Louise’s time to respond to the Complaint expired on August 27,
2019; Pearl Street’s time to respond to the Complaint expires this Monday, September 30, 2019.
We request an adjournment on behalf of both Defendants since Defendants are, respectively, tenant
and landlord, and request time to confer with each other concerning defense of this action.

       I have spoken with counsel for Plaintiff, Bob Mirel, and counsel for Pearl Street, Adam
Kleinberg, and they both consent to the request. This is Louise Properties’ first request for an
adjournment and Pearl Street’s second request (the first request was granted).
Case 1:19-cv-06640-VSB Document 14 Filed 09/27/19 Page 2 of 2



        Respectfully Submitted,

                      PRYOR CASHMAN LLP

                      By: ____/s/ Sarah E. Bell______________
                                Sarah E. Bell, Esq.
                           7 Times Square
                           New York, NY 10036
                           (212) 326-0401
                           Attorneys for Defendant, Louise Properties Inc.




                                  2
